—Appeal by the defendants David Ganek and Howard Ganek from an order of the Supreme Court, Westchester County (Spano, J.), entered June 3, 1996, which denied their motion for summary judgment dismissing the complaint insofar as asserted against them.
Ordered that the appeal is dismissed as academic, without costs or disbursements; and it is further,
Ordered that counsel for the appellants, Morris, Duffy, Alonso & Faley, is directed to show cause why an order should not be made and entered imposing such sanctions and/or costs, if any, against the appellants and/or their counsel pursuant to 22 NYCRR 670.2 (g) as this Court may deem appropriate, by filing an original and four copies of an affirmation or affidavit on that issue in the Office of the Clerk of this Court and serving one copy of the same on all parties to the action on or before June 3, 1999.
The instant appeal is from an order entered June 3, 1996, *608which denied the appellants’ motion for summary judgment. By order entered January 31, 1997, the Supreme Court, Westchester County (Colabella, J.), granted the appellants’ subsequent motion for summary judgment dismissing the complaint insofar as asserted against them. Accordingly, the appeal from the order entered June 3, 1996, is dismissed as academic. Furthermore, by decision and order on motion dated October 7, 1997, this Court dismissed the plaintiffs’ appeal from the order entered January 31, 1997, for failure to timely perfect the appeal.
Section 670.2 (g) of the rules of this Court provides, in relevant part, that “[i]f a cause or the underlying action * * * is wholly or partially settled or if any issues are wholly or partially rendered moot * * * the parties or their counsel shall immediately notify the court”, and “[a]ny attorney or party who, without good cause shown, fails to comply with the requirements of this subdivision shall be subject to such sanctions as the court may direct” (22 NYCRR 670.2 [g]). Since the appellants never withdrew their appeal from the order entered June 3, 1996, after the order entered January 31, 1997, dismissed the complaint insofar as asserted against them, sanctions may be warranted. Bracken, J. P., O’Brien, Krausman and Goldstein, JJ., concur. [As amended by unpublished order entered May 3, 1999.]